DETAILED ACTION
	Claims 1, 2, 4, 9, 12-20, 23, 26-28 and 34-35 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 4, 9, 12-17 and 20-23) and species of SEQ ID NO: 3 with substitution I396K, buffer as additional component of reagent, DTAB as species of cationic detergent and dehydroluciferin in the reply filed on 11/25/2020 is acknowledged.
Claims 18, 19, 26-28 and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.
It is noted that claim 19 is an independent claim.  However, claim 19 is included in Group II of the restriction requirement since the subject matter relates to a cationic detergent.  

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Interpretation
	Claim 12 and claims depending therefrom recite a preamble of a “reagent composition.”  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP 2112.02(II).  As far as recitation of a “reagent composition” may state an intended use of the composition, the bodies of claim 12 and claims depending therefrom set forth all of the limitations of a composition of matter such that preamble of those claims is not considered to state a further limitation of the claims.  Regarding claim 16, “a single liquid reagent” is given the broadest reasonable interpretation that the reagent is a liquid.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.01(II).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4, 9, 12, 15-17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branchini et al. (Site-Directed Mutagenesis of Firefly Luciferase Active Site Amino Acids: A Proposed Model for Bioluminescence Color, Biochemistry 28 (1999): 13223-30) further in view of Squirrell et al. (U.S. 6,265,177 B1), Conti et al. (Crystal structure of firefly luciferase throws light on a superfamily of adenylate-forming enzymes, Structure 4 (1996): 287-98) (previously cited), Squirrell et al. (U.S. 2014/0170686 A1) (Squirrell et al. 2d) (previously cited), Branchini et al. (Site-Directed Mutagenesis of Histidine 245 in Firefly Luciferase: A Proposed Model of the Active Site, Biochemistry 37 (1998): 15311-19) (Branchini et al. 2d) (previously cited) and Uniprot, Accession No. Q27757, 2015, www.uniprot.org (previously cited).
Branchini et al., abstract, teach “Under physiological conditions firefly luciferase catalyzes the highly efficient emission of yellow-green light from the substrates luciferin, Mg-ATP, and oxygen. In nature, bioluminescence emission by beetle luciferases is observed in colors ranging from green (~530 nm) to red (~635 nm), yet all known luciferases use the same luciferin substrate. In an earlier report [Branchini, B. R., Magyar, R. M., Murtiashaw, M. H., Anderson, S. M., and Zimmer, M. (1998) Biochemistry 37, 15311-15319], we described the effects of mutations at His245 on luciferase activity. In the context of molecular modeling results, we proposed that His245 is located at the luciferase active site. . . . Bioluminescence emission spectroscopy studies indicated that point mutations at His245 and Thr343 produced luciferases that emitted light over the color range from green to red. The results of mutational and biochemical studies with luciferase reported here have enabled us to propose speculative mechanisms for color determination in firefly bioluminescence.”
Branchini et al. report mutants of P. pyralis luciferase including several substitutions of H245 as reported in Table 1 of Branchini et al. 
“In WT, changes at residues His245 and Thr343 affect bioluminescence color. His245 is absolutely conserved in all luciferases, and our model predicts (25) that the sidechain imidazole is at the opening of the luciferin binding pocket in close proximity to both the luciferin carboxylate and the ç-phosphate of ATP. The imidazole group appears to be in a position to remove the C-4 proton of luciferin (Figure 1), a critical first step in the enzyme-catalyzed oxidation of the substrate. The kcat value of the H245A enzyme lacking the side chain, however, is reduced only 3-fold compared to WT. This result does H245R, H245Q, and H245N) support these and earlier conclusions (25). Attractive and repulsive ion pair interactions with the [Symbol font/0x67]-phosphate of ATP likely account for the decreased and increased Km values for Mg-ATP of the H245R and H245D proteins, respectively. Possibly, the considerably lower specific activities of the Arg and Asp mutants also result from ion pair interactions interfering with the release of pyrophosphate during the formation of the luciferyl-adenylate (Figure 1).” Branchini et al., page 13227, right column.
Fig. 2 of Branchini et al. shows the shift in emission spectrum of the H245A and H245R mutants relative to wild-type P. pyralis luciferase.
Squirrell et al., abstract, have similar teachings regarding mutation of H245 of P. pyralis luciferase and modification of emission spectra.  Squirrell et al., abstract:
Enzymes and methods suitable for assaying ATP, and specific application for such assays are described and claimed. In particular, there is described a recombinant mutant luciferase having a mutation for example, in the amino-acid corresponding to amino acid residue number 245 in Photinus pyralis, is such that the Km for ATP of the luciferase is increased e.g. five-fold with respect to that of the corresponding non-mutated enzyme such that it is of the order of 500 μm-1 mM. Also disclosed are luciferases having additional mutations conferring improved thermostability or altered wavelength of emitted light.
Specifically, Squirrell et al. teach that altered wavelength of emitted light is a useful property for a luciferase; “possibly emit light of a different wavelength, such as to extend the useful range of any assay.” Squirrell et al., col. 4, ln. 40-42.
Conti et al. (cited in abstract of Branchini et al.), Fig. 7, evidence the amino acid sequence of P. pyralis luciferase.
However, Branchini et al. and Squirrell et al. do not teach substitution of position 244 to Arg for a luciferase polypeptide having at least 70% sequence identity to SEQ ID NOS: 3 and 7.
et al. and Squirrell et al. teach substitution of position H245 of P. pyralis luciferase in order to alter the wavelength of emitted light that is suggested to be advantageous.  Squirrell et al. 2d, abstract, teach recombinant luciferases having specific substitutions to improve thermostability.  Squirrell et al. 2d, abstract, teach that substitutions made to Photinus pyralis luciferase are expected to have a similar effect in Photinus pensylvanica luciferase, which has the sequence shown in Uniprot Q27757 that is more than 90% identical to recited SEQ ID NOS: 3 and 7.  An alignment between P. pyralis luciferase (Query) as described by Conti et al. and P. pensylvanica luciferase (Sbjct) as shown in Uniprot Q27757 is as follows: 

    PNG
    media_image1.png
    655
    704
    media_image1.png
    Greyscale

P. pyralis luciferase aligns with position H244 of P. pensylvanica luciferase (and also position H244 of SEQ ID NO: 3).  As such, the ordinarily skilled artisan at the time of filing would have been motivated to substitute H245 in P. pyralis luciferase and other related luciferases as taught in Squirrell et al. 2d, including P. pennsylvanica luciferase (having at least 90% identity with recited SEQ ID NO: 3), to affect the emission wavelength of such luciferases. Again, position H245 of P. pyralis luciferase aligns with position H244 of P. pensylvanica luciferase such that the ordinarily skilled artisan would have been motivated to substitution H244 of P. pensylvanica luciferase as shown in Uniprot Q27757 to achieve the benefit of altered emission wavelength.  The ordinarily skilled artisan at the time of filing would have been motivated to do this Squirrell et al. 2d teach that P. pyralis and P. pensylvanica are related enzymes wherein these enzymes are similarly “us[able] of these enzymes in assays and [in] test kits containing them.” Squirrell et al. 2d, para. [0002].  As such, the ordinarily skilled artisan at the time of filing would have been motivated to substitute either position H245 in P. pyralis luciferase or the equivalent position H244 in P. pennsylvanica luciferase to achieve the benefit of modified emission wavelength for use in assays.  As shown in Branchini et al., Table 1 and Fig. 2, several residues are taught as appropriate for substitution at the position equivalent to H245 of P. pyralis luciferase including, for example, Ala and Arg.
	Regarding recitation in claims 1 and 2 of enhanced resistance to inhibition by dehydroluciferin and derivatives thereof compared to a luciferase of SEQ ID NO: 3 and exhibits a smaller relative reduction in activity when exposed to dehydroluciferin than a luciferase of SEQ ID NO: 3, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); MPEP 2145(II). Here, the specification explains that introducing a substitution to position H244 of a luciferase having at least 70% identity to recited SEQ ID NO: 3 or 7 is expected to result in enhanced resistance to dehydroluciferin and smaller relative reduction in activity when exposed to dehydroluciferin than a luciferase of SEQ ID NO: 3.  As such, these features as recited in claims 1 and 2 is the recognition of another advantage that flow from the suggestion of the prior art to mutate position 244 as discussed above.
et al. 2d, abstract, also teach substitution of H245 of P. pyralis luciferase, which is again equivalent to position H244 of P. pennsylvanica luciferase.  
	“Firefly luciferase catalyzes the highly efficient emission of yellow-green light from substrate
luciferin by a sequence of reactions that require Mg-ATP and molecular oxygen. We previously reported
[Branchini, B. R., Magyar, R. A., Marcantonio, K. M., Newberry, K. J., Stroh, J. G., Hinz, L. K., and
Murtiashaw, M. H. (1997) J. Biol. Chem. 272, 19359-19364] that 2-(4-benzoylphenyl)thiazole-4-
carboxylic acid (BPTC), a firefly luciferin analogue, was a potent photoinactivation reagent for luciferase.
We identified a luciferase peptide 244HHGF247, the degradation of which was directly correlated to the
photooxidation process. We report here the construction and purification of wild-type and mutant luciferases H244F, H245F, H245A, and H245D.  The results of photoinactivation and kinetic and bioluminescence studies with these proteins are consistent with His245 being the primary functional target of BPTC catalyzed enzyme inactivation. The possibility that His245 is oxidized to aspartate during the photooxidation reaction was supported by the extremely low specific activity (~300-fold lower than WT) of the H245D mutant.” Branchini et al. 2d, abstract. 
	Branchini et al. 2d report “We previously reported (39) that the novel substrate analogue BPTC, a
potent reversible competitive inhibitor (Ki ) 3.0 ( 0.3 µM with respect to luciferin (Km ) 15 ( 2.0 µM), inactivated Lase by a photooxidation process involving singlet oxygen. The inhibition was correlated with the loss of the chymotryptic peptide 244HHGF247 which was the predominant, but not the sole, site of photoinactivation. Since His244 and/or His245 are potential sites of photooxidation, we constructed single point mutants with Phe substituted at either site to determine the role of these His residues in Lase
inactivation.” Branchini et al. 2d, page 15315, left column.  “Mutant H244F was inactivated by photolysis with BPTC in a nearly identical manner to the WT (Figure 2). In contrast, the H245F mutant initially lost ~17% activity and was resistant to further inactivation.” Branchini et al. 2d, page 15315, left column.
	That is, Branchini et al. directly teach that substitution of position H245 (H245F) of P. pyralis luciferase results in a mutant that is resistant to inactivation by BPTC.  BPTC is a “luciferin analogue” as reported by Branchini et al., abstract and Fig. 2, and further appears to be a dehydro analogue of luciferin as indicated below:  

    PNG
    media_image2.png
    137
    248
    media_image2.png
    Greyscale

	As such, BPTC is within the broadest reasonable interpretation of a “derivative” of dehydroluciferin wherein the evidence of record indicates that substitution of H245 of P. pyralis luciferase or the equivalent position H244 in P. pennsylvanica luciferase results in luciferase mutants having increased inhibitor resistance to at least BPTC.  Further, as far as BPTC is a derivative of dehydroluciferin, the evidence of record indicates that substitution of H245 of P. pyralis luciferase or the equivalent position H244 in P. pennsylvanica luciferase results in luciferase mutants that would exhibit a smaller relative reduction in activity when exposed to dehydroluciferin than the luciferase of SEQ ID NO: 3 having His at position 244.  
	Regarding claims 12, 15-17, 20 and 23, Squirrell et al., claim 34, teach that it is appropriate to supply any luciferase useful for assay performance as part of a “test kit comprising a luciferase as claimed in claim 1 and further comprising one or more of the following (a) a buffer or dry materials for preparing a buffer; (b) two or more measured portions of ATP suitable for preparing standard solutions; (c) luciferin [i.e. a luciferin substrate]; (d) instructions for carrying out an ATP assay.” The assay methods described by Squirrell et al. involve a step of “(a) the luciferase is contacted with the material and luciferin; (b) the intensity of light emitted by the luciferase is measured; and (c) the measurement in step (b) is correlated with the amount of ATP in the material,” which is a description of formation of a reagent composition comprising a luciferase, ATP and a luciferin substrate, wherein a test kit further includes a buffer component as recited in claim 34 of Squirrell et al. and is further a description of an assay system as recited in claim 23 wherein a reagent composition including a luciferase and a luciferin substrate (i.e. luciferin) is present along with a sample that contains ATP.  Squirrell et al., col. 5, ln. 1-5.   For example, luciferase assays of mutant luciferase is described as performed in an assay buffer of 20 mM Tricine pH 7.8, 2.0 mM MgSO4 and 470 µM D-luciferin and ATP such that Squirrell et al. clearly teach that it is appropriate to provide a single liquid reagent composition comprising a mutant luciferase, ATP, MgSO4 et al., col. 6, ln. 64 through col. 7, ln. 2.  The ordinarily skilled artisan at the time of filing would have been motivated to provide any mutant luciferase, including those discussed above as suggested by the cited prior art, in the methods and compositions as taught by Squirrell et al. since the same are suitable for observation of luciferase activity and light emission.  It is noted that MgSO4 and other magnesium salts are considered to be within the broadest reasonable interpretation of magnesium as recited in claim 15, since the specification specifically describes “magnesium ions” as apparently being included within the definition of magnesium.  See specification, page 16, lines 16-27.  “Luciferases are . . . already known in the art. In the presence of Mg2+, luciferase . . . catalyzes the reaction of luciferin, ATP and O2 to form oxyluciferin . . . and light.”  Squirrell et al., col. 1, lines 52-55.  As such, the ordinarily skilled artisan would have been motivated to include MgSO4 within the kits described by Squirrell et al. since Mg2+ is described as a necessary reagent required for the function and enzymatic activity of luciferases.

	Claims 1-2, 4, 9, 12, 13-17, 20 and 23 (all non-withdrawn claims) are rejected in view of Branchini et al., Squirrell et al., Conti et al., Squirrell et al. 2d, Branchini et al. 2d and Uniprot Q27757 as applied to claims 1-2, 4, 9, 12, 15-17, 20 and 23 above further in view of Fontes et al. (Synthesis of Dehydroluciferin by Firefly Luciferase, Biochem. Biophys. Res. Comm. 237 (1997): 445-50).
	As discussed above, Branchini et al. 2d and Squirrell et al. teach the appropriateness of including a luciferase (including luciferase mutants), luciferin substrate and ATP in assay for producing light.  As explained by Fontes et al., luciferase produces light through a two-part reaction.  “The formation of dehydroluciferin (L) from luciferin (LH2) in the reaction catalyzed by firefly luciferase (EC 1.13.12.7) has been studied.” Fontes et al., abstract.  In the first reaction as shown in Eq. (1) of Fontes et al. a E[Symbol font/0xB7]LH2-AMP complex if formed that “may follow two different pathways: towards production of light and towards the synthesis of the E[Symbol font/0xB7]L-AMP complex.” Branchini et al., abstract. “The inhibition of light emission was explained by the formation of a very efficient inhibitor(s) mainly oxyluciferin, dehydroluciferin (L) or other oxidative products (X) of luciferin (LH2).”  Fontes et al., page 445, right column.  Fig. 1 of Fontes et al. shows the synthesis of dehydroluciferin by firefly luciferase from a reaction mixture containing luciferase, luciferin and ATP.  As such, Fontes et al. explain that dehydroluciferin is a product commonly produced et al. 2d upon formation of an assay mixture of a luciferase (including substitution variants suggested by the prior art), ATP and luciferin, it is expected to form a reagent composition containing dehydroluciferin as recited in claims 13 and 14.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652